Detailed Action
Summary of Interview Communications
During a first telephone interview, examiner inquired if applicant would like to expedite allowance by incorporating allowable claim 2 into claim 1.  Applicant’s representative asked that examiner first consider if claim 28 was also allowable.  Examiner concluded that claim 28 still was not supported by the specification, as it contained an unsupported negative limitation.  Examiner left a voicemail indicating that claim 28 was not allowable (and would need to be canceled) and that claim 2 could still be incorporated into claim 1.  Applicant’s representative authorized the examiner’s amendment on April 6, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John Janick, Reg. No. 58,306 on April 6, 2021.
Cancel claims 2 and 28
Amend claim 1 presented on March 5, 2021 as follows:
1.  (Currently Amended) An automatic assembling system, comprising: 
a component tray for holding a plurality of discrete components including a first component of a first type and a second component of a second type, distinct from the first type;
an assembly table; and 
an operable mechanical arm comprising a rotary disc mounted at a front end thereof and a plurality of implements mounted on the rotary disc, the plurality of implements include: 
a plurality of gripping devices including a first gripping device mounted on the rotary disc and sized to grip and hold the first component, and a second gripping device mounted on the rotary disc and sized to grip and hold the second component, the first gripping device and the second gripping device each independently gripping and holding a respective one of the first component and the second component; and 
a pressing tool mounted thereon, 
able,
 	wherein the plurality of discrete components comprise: a housing; a heat sink; a clamp; and a light guide; each of the plurality of gripping devices being configured to grip at least one of the housing, the heat sink, the clamp or the light guide.

Amend lines 1 of claims 6 and 10 to replace “claim 2” with claim 1.

Allowable Subject Matter
Claims 1, 3-10, 21-22, & 24-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726